DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9 and 11, the terms “smaller” and “larger” in claim 19 are relative terms which renders the claim indefinite. The terms “smaller” and “larger”” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  On lines 8 and 10, the recitation that the proximal end portion of the “at least one bow” being rotatably attached to either the first or second pivot locations is inaccurate.  Such language infers 
In claim 8, line 3 it is unclear whether a single cover or plural covers are being recited.
 Claim 514 includes language which is similar to that used in claim 1 and thus, has similar instances of indefiniteness.
Claims 19-22 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: A relationship between the roof cover and the top stack mechanism. A relationship between the fastener and the roof cover.
Also, in claim 19, the second to last line, to what is the fastener “engageable”?  It is unclear under what conditions the roof cover is “contracted”.  When is the cover contracted? Why is the cover contracted? Also, on the last two lines it is unclear what is meant by the cover being “closed”.  What does it close? How is it considered to be closed?  On the last line, from what is the fastener “disengageable”? What causes the cover to be “expandable”?  Under what conditions is the cover “expandable”? What aspect of the claimed invention necessitates the roof cover to be changed from a smaller closed size to a larger closed size? The terms “smaller” and “larger” in claim 19 are relative terms which renders the claim indefinite. The terms “smaller” and “larger”” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 includes language which is similar to that used in claim 19 and thus, has similar instances of indefiniteness.

In claim 21, the recitation of “side passenger door openings” is inferentially recited and unclear.  There has been no previous explicit recitation as to exactly what the roof cover covers. Therefore, it is unclear how the roof cover can be configured in such a way as to have a side wall.  It is also unclear how the roof cover is supported so as to have any particular elongated orientation and relationship to side passenger door openings.  Also, it is unclear whether or not the “side passenger door openings” are related to the “automotive vehicle” set forth on line 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 9,415,669 B2) in view of White et al. (US 9,744,837 B2).

Barker does not disclose a fabric roof cover nor a fastener.
White et al. disclose a fabric vehicle cover 10 including covering a roof of the vehicle where the cover can be contracted to a smaller size enclosing the vehicle and expanded relatively larger size enclosing the vehicle by way of engageable and disengageable fasteners 38, 40, such as zippers (column 6, lines 36).  See Figures 1-2 and column 4, lines 57 to the end and column 5, the first line to line 28.  Note especially that lines 20-28 where an inclined or “diagonally elongated” orientation for the fasteners 38, 40 is described.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the convertible vehicle with a top stack mechanism of Barker with an adjustable cover, including covering the roof of the vehicle and engageable and disengageable zipper fasteners as taught by White et al. in order to cover the convertible vehicle while also being configured to be selectively useable for vehicles of different lengths.

Allowable Subject Matter

Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
1/28/22